—In an action to recover damages for medical malpractice, the plaintiffs appeal from so much of an order of the Supreme Court, Kings County (Spodek, J.), dated January 9, 2002, as granted the motion of the defendant Fayez A. Guirguis for summary judgment dismissing the complaint insofar as asserted against him.
Ordered that the order is reversed insofar as appealed from, on the law, with costs, the motion is denied, and the complaint is reinstated insofar as asserted against the defendant Fayez A. Guirguis.
There are issues of fact requiring the denial of summary judgment (see CPLR 3212). Ritter, J.P., Santucci, Smith and Luciano, JJ., concur.